      Case 1:17-cv-03217-RMP        ECF No. 23     filed 08/07/19   PageID.230 Page 1 of 9




 1
     William D. Hyslop
 2   United States Attorney
     Brian M. Donovan
 3
     Assistant United States Attorney
 4   Post Office Box 1494
     Spokane, WA 99210-1494
 5
     Telephone: (509) 353-2767
 6
 7
                            UNITED STATES DISTRICT COURT
 8                         EASTERN DISTRICT OF WASHINGTON
 9
     UNITED STATES OF AMERICA,
10                                                      No. 1:17-cv-03217-RMP
11                                  Plaintiff,
                        vs.
12                                                      FIRST AMENDED COMPLAINT
13   ELSA LETICIA TORRES;                               FOR FORECLOSURE
     NORTHWEST FARM CREDIT
14   SERVICES, PCA,
15
                                   Defendant.
16
17         The United States of America, on behalf of the Farm Service Agency, United

18 States Department of Agriculture (“FSA”), alleges as follows:
19
            1.    This action is brought to collect an indebtedness owed to the United
20
21   States of America. Jurisdiction exists pursuant to 28 U.S.C. § 1345.

22          2.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) and (2)
23
     because this is the judicial district in which the Defendants reside and the property
24
25   that is the subject of this action in situated in this judicial district.

26
27
28 FIRST AMENDED COMPLAINT - 1
      Case 1:17-cv-03217-RMP      ECF No. 23     filed 08/07/19   PageID.231 Page 2 of 9



           3.    On or about January 31, 2014, Defendant Elsa Leticia Torres (Defendant
 1
 2   Torres) executed and delivered to FSA a promissory note in the amount of
 3
     $300,000.00. A copy of this note is attached as Exhibit A.
 4
           4.    On or about January 31, 2014, for the purpose of securing payment of the
 5
 6   promissory note described in paragraph 3, Defendant Torres executed and delivered
 7
     to FSA a real estate mortgage describing certain real property she owns in Yakima
 8
     County, Washington. A copy of this mortgage is attached as Exhibit B. This
 9
10   mortgage was recorded February 4, 2014, as Auditor’s File No. 7830535, Official
11
     Records of Yakima County, Washington. This mortgage still exists of record as a lien
12
13   upon the real property described therein.

14         5.    On or about January 31, 2014, Defendant Torres executed and delivered
15
     to FSA a promissory note in the amount of $112,500.00. A copy of this note is
16
17   attached as Exhibit C. This note was rescheduled by the execution of a promissory

18   note by Defendant Torres on March 11, 2015, in the amount of $31,495.52. A copy of
19
     the note rescheduling the debt is attached as Exhibit D.
20
21         6.    On or about January 31, 2014, Defendant Torres executed and delivered

22   to FSA a promissory note in the amount of $20,000.00. A copy of this note is
23
     attached as Exhibit E. This note was rescheduled by the execution of a promissory
24
25   note by Defendant Torres on March 11, 2015, in the amount of $20,415.07. A copy

26   the note rescheduling the debt is attached as Exhibit F.
27
28 FIRST AMENDED COMPLAINT - 2
      Case 1:17-cv-03217-RMP      ECF No. 23    filed 08/07/19   PageID.232 Page 3 of 9



           7.    On or about January 31, 2014, for the purpose of securing payment of the
 1
 2   promissory notes described in paragraphs 3 and 5, Defendant Torres executed and
 3
     delivered to FSA a real estate mortgage describing certain real property she owns in
 4
     Yakima County, Washington. A copy of this mortgage is attached as Exhibit G. This
 5
 6   mortgage was recorded February 4, 2014, as Auditor’s File No. 7830536, Official
 7
     Records of Yakima County, Washington. This mortgage still exists of record as a
 8
     lien upon the real property described therein.
 9
10         8.    On or about March 11, 2015, Defendant Torres executed and delivered to
11
     FSA a promissory note in the amount of $126,000.00. A copy of this note is attached
12
13   as Exhibit H.

14         9.    On or about March 11, 2015, for the purpose of securing payment of the
15
     promissory notes described in paragraphs 3, 5, 6, and 8, Defendant Torres executed
16
17   and delivered to FSA a real estate mortgage describing certain real property she owns

18   in Yakima County, Washington. A copy of this mortgage is attached as Exhibit I.
19
     This mortgage was recorded March 17, 2015, as Auditor’s File No. 7867128, Official
20
21   Records of Yakima County, Washington. This mortgage still exists of record as a

22   lien upon the real property described therein. Specifically, the property described in
23
     the mortgages includes:
24
25               (a)    Real property legally described as the following:

26                      Tract B of Short Plat recorded in Book M of Short Plats,
27                      page 42, as recorded under Auditor’s File No. 2485900,

28 FIRST AMENDED COMPLAINT - 3
      Case 1:17-cv-03217-RMP     ECF No. 23    filed 08/07/19   PageID.233 Page 4 of 9



                        records of Yakima County, Washington; EXCEPT that
 1
                        portion thereof described as follows: Beginning at the
 2                      Northeast corner of Tract A of said Short Plat; Thence
                        89°57’58” East, parallel to the South line of said Tract B,
 3
                        113.96 feet Thence South 0°10’43” East, parallel to the
 4                      East line of said Tract B, 86.25 feet; Thence North
                        89°57’58” West, 11.23 feet, to the Southeast corner of
 5
                        Tract A; Thence North 2°19’30” West, 86.32 feet to the
 6                      point of beginning. AND EXCEPT that portion of Tract B
                        lying North of the Roza Irrigation Canal District Canal.
 7
 8                      Postal Address: 3273 Roza Drive, Yakima County,
                        Washington, 98953, Tax No. 201112-41402
 9
10                      (hereinafter referred to as “Farm Property”).
11
                 (b)    Real property legally described as the following:
12
13                      Lot 30, LENSEIGNE FARMS PHASE 2, recorded
                        September 16, 2004, under Auditor’s File Number
14                      7419970, records of Yakima County, Washington.
15
                        Postal Address: 105 S. Gelena Street, Moxee, Washington,
16                      98936, Tax No. 191201-44532
17
                        (hereinafter referred to as “Residence”).
18
19         10.    To further secure the payment of the promissory notes described in

20 paragraphs 3, 5, 6, and 8, security agreements dated November 12, 2013, and March
21
     11, 2015, describing irrigation equipment appurtenant to the real property, wind
22
23 machines, and farm equipment, were executed by Defendant Torres. Copies of these
24 security agreements are attached as Exhibits J and K, respectively. These security
25
   agreements were perfected by the filing of a financing statement with the Washington
26
27
28 FIRST AMENDED COMPLAINT - 4
      Case 1:17-cv-03217-RMP     ECF No. 23    filed 08/07/19   PageID.234 Page 5 of 9



     Secretary of State on November 22, 2013, as File No. 2013-326-4141-5. A copy of the
 1
 2 financing statement is attached as Exhibit L.
 3
           11.   Pursuant the security statements described in paragraph 9, FSA has a
 4
     perfected security interest in the following described wind machines and farm
 5
 6 equipment located in the State of Washington:
 7
                        1) 1990 Ford 4230 Tractor, SN 62-86 DTF/1;
 8                      2) 1957 Ford 800 Tractor, SN NDA 4024B;
 9                      3) Metters Orchard Aid 400 Gallon Speed Sprayer;
10                      4) Bush Hog 8ft Mower;
11                      5) Perfect 8ft Mower, SN OB3780;
12                      6) Bin Trailer, 4-Bin Hydraulic Lift w/Charlynn Pump;
13                      7) Mistifier SS 100 Gallon Weed Sprayer;
14                      8) Rears Bin Pak Forks, 3 Point;

15                      9) Massey Ferguson MF227 Back Blade, SN 000127;
                        10) 2003 Polaris Magnum 330 ATV;
16
                        11) Various Orchard Ladders, 8-12 Foot;
17
                        12) Homemade Orchard Ladder Trailer;
18
                        13) Howse Mower, 3 Point; and the
19
                        14) 25 Gallon Sprayer, Mounted on 3x4 Trailer.
20
21         12.   In order to perfect its interest in any equipment that may be considered a
22 fixture, FSA filed its financing statement on February 4, 2014, as Instrument No.
23
   7830537; and an amendment to the financing statement on July 1, 2014, as Instrument
24
25 No 7843786, with the Official Records of Yakima County, Washington. Copies of the
26
27
28 FIRST AMENDED COMPLAINT - 5
      Case 1:17-cv-03217-RMP      ECF No. 23    filed 08/07/19   PageID.235 Page 6 of 9



     financing statement and amendment statement are attached as Exhibits M and N,
 1
 2 respectively.
 3
           13.     Defendant Torres is delinquent in the payment of her indebtedness. In
 4
     accordance with the provisions of the promissory notes, rescheduled promissory
 5
 6 notes, security agreements and mortgages described in paragraphs 3 through 10, and
 7
     after taking all actions required under applicable regulations, FSA declared the
 8
     indebtedness to be immediately due and payable by letter sent March 6, 2017, by
 9
10 certified and regular mail.
11
           14.     On May 3, 2018, Defendant Elsa Torres filed for Chapter 13 bankruptcy
12
13 protection, Case No. 18-01277-FLK13. On June 29, 2018, the United States, on behalf
14 of the Farm Service Agency (“FSA”), obtained relief from stay from the bankruptcy
15
     court as to the aforementioned farm equipment previously owned by Ms. Torres. In re
16
17 Torres, Case No. 18-01277-FLK13 (Bankr. E.D. Wash.), ECF No. 35. That
18 equipment has been sold and the proceeds applied to Defendant Torres’ outstanding
19
     balance owed to FSA. On April 25, 2019, FSA and Defendant Torres entered into a
20
21 stipulation in the bankruptcy proceeding whereby Defendant Torres agreed to execute
22 a new mortgage describing the Residence, granting FSA an interest in the Residence,
23
     and agreed to allow FSA to proceed with the foreclosure of the Farm Property. Id. at
24
25 ECF No. 72. A copy of the stipulation is attached as Exhibit O. On May 7, 2019,
26 Defendant Torres’ Chapter 13 plan was confirmed by the bankruptcy court. Id. at ECF
27
28 FIRST AMENDED COMPLAINT - 6
      Case 1:17-cv-03217-RMP       ECF No. 23    filed 08/07/19   PageID.236 Page 7 of 9



     No. 78. On May 10, 2019, the bankruptcy court granted FSA relief from stay as to the
 1
 2 Farm Property owned by Defendant Torres in order to proceed with the foreclosure of
 3
     that real property. Id. at ECF No. 84.
 4
           15.    Defendant Northwest Farm Credit Services, PCA, claims an interest in
 5
 6 the Farm Property located in Yakima County, Washington, owned by Defendant
 7
     Torres by reason of a line of credit mortgage recorded February 4, 2014, as Auditor’s
 8
     File No. 7830538 and 7830539, Official Records of Yakima County, Washington.
 9
10         16.    Pursuant to the stipulation in the bankruptcy proceeding, Defendant
11
     Torres agreed that the amount of FSA’s allowed claim secured by the Farm Property
12
13 is $428,589.24.
14         17.    The interests of all Defendants are inferior to the interest of the Plaintiff.
15
           WHEREFORE, Plaintiff demands judgment against Defendants as follows:
16
17         1.     Against Defendant Elsa Leticia Torres in the amount of $428,589.24,

18 plus interest to accrue at the rate of $39.2098 per day from and after March 5, 2019, to
19
     the date of judgment plus interest from the date of judgment at the legal rate until paid
20
21 in full, for costs of suit, including the filing fee allowed pursuant to 28 USC §
22 2412(a)(2), and other proper relief.
23
           2.     Adjudging and decreeing said amount to be a prior lien upon the Farm
24
25 Property described in the mortgages, and in the security agreements executed by
26
27
28 FIRST AMENDED COMPLAINT - 7
      Case 1:17-cv-03217-RMP       ECF No. 23    filed 08/07/19   PageID.237 Page 8 of 9



     Defendant Torres and delivered to FSA, describing the personal property owned by
 1
 2 Defendant Torres in Yakima County, Washington.
 3
           3.     Directing that the mortgages and security agreements be foreclosed; that
 4
     the Farm Property be sold by the United States Marshal for the Eastern District of
 5
 6 Washington in the manner provided by law; that the parties hereto be allowed to bid at
 7
     the foreclosure sale; that the purchaser at said sale of the real property and fixtures
 8
     shall be issued a Certificate of Sale of Real Property and that at the termination of the
 9
10 redemption period the Marshal issue his Deed.
11
           4.     Directing that the proceeds realized from the sale of the Farm Property be
12
13 applied as follows: First, in payment of attorneys’ fees, costs, and expenses of this
14 suit, including but not limited to, the cost of appraisal of real property; and second in
15
     payment of Plaintiff's judgment.
16
17         5.     Decreeing that the Defendants and all persons claiming by, through or

18 under them, be forever barred and foreclosed from asserting any title or interest in and
19
     to the real and personal property owned by Defendant Torres, except the right of
20
21 redemption provided by law.
22 / /
23
     //
24
25 / /
26 / /
27
28 FIRST AMENDED COMPLAINT - 8
      Case 1:17-cv-03217-RMP      ECF No. 23   filed 08/07/19   PageID.238 Page 9 of 9




 1
           6.     Giving such other and further relief as the court may deem just and
 2
     equitable.
 3
 4         RESPECTFULLY SUBMITTED: August 7, 2019.
 5
 6                                                William D. Hyslop
                                                  United States Attorney
 7
 8
                                                  s/Brian M. Donovan
 9                                                Brian M. Donovan
10                                                Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28 FIRST AMENDED COMPLAINT - 9
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.239 Page 1 of 84




                                                                           p. 10
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.240 Page 2 of 84




                                                                           p. 11
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.241 Page 3 of 84




                                                                           p. 12
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.242 Page 4 of 84




                                                                           p. 13
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.243 Page 5 of 84




                                                                           p. 14
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.244 Page 6 of 84




                                                                           p. 15
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.245 Page 7 of 84




                                                                           p. 16
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.246 Page 8 of 84




                                                                           p. 17
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.247 Page 9 of 84




                                                                           p. 18
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.248 Page 10 of 84




                                                                           p. 19
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.249 Page 11 of 84




                                                                           p. 20
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.250 Page 12 of 84




                                                                           p. 21
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.251 Page 13 of 84




                                                                           p. 22
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.252 Page 14 of 84




                                                                           p. 23
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.253 Page 15 of 84




                                                                           p. 24
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.254 Page 16 of 84




                                                                           p. 25
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.255 Page 17 of 84




                                                                           p. 26
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.256 Page 18 of 84




                                                                           p. 27
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.257 Page 19 of 84




                                                                           p. 28
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.258 Page 20 of 84




                                                                           p. 29
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.259 Page 21 of 84




                                                                           p. 30
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.260 Page 22 of 84




                                                                           p. 31
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.261 Page 23 of 84




                                                                           p. 32
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.262 Page 24 of 84




                                                                           p. 33
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.263 Page 25 of 84




                                                                           p. 34
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.264 Page 26 of 84




                                                                           p. 35
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.265 Page 27 of 84




                                                                           p. 36
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.266 Page 28 of 84




                                                                           p. 37
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.267 Page 29 of 84




                                                                           p. 38
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.268 Page 30 of 84




                                                                           p. 39
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.269 Page 31 of 84




                                                                           p. 40
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.270 Page 32 of 84




                                                                           p. 41
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.271 Page 33 of 84




                                                                           p. 42
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.272 Page 34 of 84




                                                                           p. 43
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.273 Page 35 of 84




                                                                           p. 44
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.274 Page 36 of 84




                                                                           p. 45
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.275 Page 37 of 84




                                                                           p. 46
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.276 Page 38 of 84




                                                                           p. 47
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.277 Page 39 of 84




                                                                           p. 48
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.278 Page 40 of 84




                                                                           p. 49
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.279 Page 41 of 84




                                                                           p. 50
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.280 Page 42 of 84




                                                                           p. 51
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.281 Page 43 of 84




                                                                           p. 52
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.282 Page 44 of 84




                                                                           p. 53
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.283 Page 45 of 84




                                                                           p. 54
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.284 Page 46 of 84




                                                                           p. 55
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.285 Page 47 of 84




                                                                           p. 56
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.286 Page 48 of 84




                                                                           p. 57
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.287 Page 49 of 84




                                                                           p. 58
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.288 Page 50 of 84




                                                                           p. 59
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.289 Page 51 of 84




                                                                           p. 60
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.290 Page 52 of 84




                                                                           p. 61
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.291 Page 53 of 84




                                                                           p. 62
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.292 Page 54 of 84




                                                                           p. 63
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.293 Page 55 of 84




                                                                           p. 64
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.294 Page 56 of 84




                                                                           p. 65
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.295 Page 57 of 84




                                                                           p. 66
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.296 Page 58 of 84




                                                                           p. 67
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.297 Page 59 of 84




                                                                           p. 68
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.298 Page 60 of 84




                                                                           p. 69
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.299 Page 61 of 84




                                                                           p. 70
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.300 Page 62 of 84




                                                                           p. 71
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.301 Page 63 of 84




                                                                           p. 72
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.302 Page 64 of 84




                                                                           p. 73
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.303 Page 65 of 84




                                                                           p. 74
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.304 Page 66 of 84




                                                                           p. 75
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.305 Page 67 of 84




                                                                           p. 76
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.306 Page 68 of 84




                                                                           p. 77
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.307 Page 69 of 84




                                                                           p. 78
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.308 Page 70 of 84




                                                                           p. 79
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.309 Page 71 of 84




                                                                           p. 80
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.310 Page 72 of 84




                                                                           p. 81
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.311 Page 73 of 84




                                                                           p. 82
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.312 Page 74 of 84




                                                                           p. 83
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.313 Page 75 of 84




                                                                           p. 84
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.314 Page 76 of 84




                                                                           p. 85
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.315 Page 77 of 84




                                                                           p. 86
Case 1:17-cv-03217-RMP     ECF No. 23-1    filed 08/07/19   PageID.316 Page 78 of 84



    Joseph H. Harrington
    United States Attorney
    Eastern District of Washington
    Brian M. Donovan
    Assistant United States Attorney
    Post Office Box 1494
    Spokane, WA 99210-1494
    Telephone: (509) 353-2767

                       UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF WASHINGTON
    In re:
                                                    NO. 2:18-01277-FLK13
    ELSA TORRES,
                                                    STIPULATION BETWEEN DEBTOR
                                 Debtor.            AND FARM SERVICE AGENCY
                                                    REGARDING RELIEF FROM STAY
                                                    AS TO CERTAIN REAL PROPERTY
                                                    AND AGREED MODIFICATION OF
                                                    THE FARM SERVICE AGENCY
                                                    LOAN


             The Debtor Elsa Torres “(Debtor”), by and through K. Denny Colvin,
    counsel for Debtor, and the United States of America, through the Farm Service
    Agency (FSA) of the United States Department of Agriculture, by and through
    Joseph H. Harrington, United States Attorney and Brian M. Donovan, Assistant
    United States Attorney, stipulate and agree, in order to address the objections by
    FSA to confirmation of the Chapter 13 plan filed in this case, and to Debtor’s
    objections to FSA’s motion for relief from stay as to certain real property, that
    the following terms shall be included and incorporated in the Chapter 13 plan
    filed by Debtor on May 3, 2018, (the “Plan”), as modified (ECF No. 7):
             1.    FSA’s amended proof of claim in the amount of $428,589.24 filed
    March 5, 2019, is valid and the amounts listed on FSA’s filed proof of claim
    control over any contrary amount listed elsewhere.



                                                                               p. 87
 18-01277-FLK13     Doc 72   Filed 04/25/19   Entered 04/25/19 09:24:53   Pg 1 of 7
Case 1:17-cv-03217-RMP     ECF No. 23-1   filed 08/07/19   PageID.317 Page 79 of 84



          2.      FSA’s claim is secured in the amount of $428,589.24 (“secured
    amount”) as of the date of the confirmation hearing of the Plan by interests in
    real property outlined below.
          A. Relief From Stay As To The Farm Property
          3.      FSA has a security interest in the Debtor’s real property identified
    in the Plan as “48 acres in Zillah” (ECF No. 7 at 5), legally known as:
          Tract B of Short Plat recorded in Book M of Short Plats, page
          42, as recorded under Auditor’s File No. 2485900, records of
          Yakima County, Washington; EXCEPT that portion thereof
          described as follows: Beginning at the Northeast corner of Tract
          A of said Short Plat; Thence 89°57’58” East, parallel to the South
          line of said Tract B, 113.96 feet Thence South 0°10’43” East,
          parallel to the East line of said Tract B, 86.25 feet; Thence North
          89°57’58” West, 11.23 feet, to the Southeast corner of Tract A;
          Thence North 2°19’30” West, 86.32 feet to the point of
          beginning. AND EXCEPT that portion of Tract B lying North of
          the Roza Irrigation Canal District Canal.

          Postal Address: 3273 Roza Drive, Yakima County, Washington, 98953,
          Tax No. 201112-41402

          (hereinafter referred to as “Farm Property”).
          4.      FSA has a first position mortgage on the Farm Property by
    operation of a mortgage filed on February 4, 2014, securing the promissory note
    executed by the Debtor for FSA loan 41-01, which has an amount due and
    owing of $334,891.67 as of March 5, 2019. FSA has a second position mortgage
    on the Farm Property by operation of a mortgage filed on February 4, 2014,
    securing two promissory notes executed by the Debtor for FSA loan 44-02, later
    rescheduled as 44-05, which has an amount due and owing of $22,584.06 as
    March 5, 2019, and FSA loan 44-03, later rescheduled as 44-06, which has an
    amount due and owing of $17,549.83 as of March 5, 2019. Creditor Northwest




                                                                                p. 88
 18-01277-FLK13     Doc 72   Filed 04/25/19   Entered 04/25/19 09:24:53    Pg 2 of 7
Case 1:17-cv-03217-RMP     ECF No. 23-1    filed 08/07/19   PageID.318 Page 80 of 84



    Farm Credit Services has a third position mortgage on the Farm Property in an
    amount of its allowed claim in the amount of not less than $76,000. FSA has a
    fourth position mortgage on the Farm Property by operation of a mortgage filed
    on March 17, 2015, securing a promissory note executed by the Debtor for FSA
    loan 44-04, which has an amount due and owing of $53,563.68 as of March 5,
    2019, and re-securing FSA loans 44-01, 44-05, and 44-06. FSA’s fourth position
    mortgage also lists the Debtor’s residence as secured collateral. The amount of
    allowed claims secured by the Farm Property is not less than $504,589.24.
          5.      The parties agree that the collateral value of the Farm Property is
    $430,000.
          6.      The parties agree that FSA is entitled to relief from stay in respect
    to the Farm Property, and may proceed with its foreclosure action against the
    Farm Property previously initiatied in the matter United States v. Elsa Leticia
    Torres, et al., Case No. 1:17-cv-03217-RMP (E.D. Wash.). Debtor stipulates to
    FSA’s motion for relief from stay as to the Farm Property. ECF No. 65.
          B. Modification Of FSA’s Outstanding Loan As To The Residence
          7.      FSA has a security interest in the Debtor’s real property identified
    in the Plan as “contingent 2nd home” (ECF No. 7 at 4), legally known as:
          Lot 30, LENSEIGNE FARMS PHASE 2, recorded September
          16, 2004, under Auditor’s File Number 7419970, records of
          Yakima County, Washington.

          Postal Address: 105 S. Gelena Street, Moxee, Washington, 98936, Tax
          No. 191201-44532

          (hereinafter referred to as “Residence”).

          8.      As outlined below, FSA agrees that the secured amount of its debt
    may be paid pursuant to 11 U.S.C. § 1325(a)(5), beginning during the Plan and




                                                                                p. 89
 18-01277-FLK13     Doc 72   Filed 04/25/19   Entered 04/25/19 09:24:53    Pg 3 of 7
Case 1:17-cv-03217-RMP      ECF No. 23-1       filed 08/07/19   PageID.319 Page 81 of 84



    may be completed more than 5 years after confirmation.
          9.      The parties agree that the valuation of the Residence is $235,000.
    The parties further agree that FSA has a secured claim in the Residence in the
    amount of $54,000, subject to the amount FSA recovers through the foreclosure
    sale of the Farm Property as agreed to in Paragraph 10.g below.
          10.     FSA’s secured claim in the Residence is subject to the following:
                  a.      The parties agree that interest of 3% shall apply to this
                          secured amount beginning on the date of confirmation and
                          that this debt shall be amortized over 20 years, beginning on
                          the date of confirmation.
                  b.      The parties agree monthly payments shall be made based on
                          the debt being amortized over a twenty-year period. The
                          monthly payments shall be $300.00 until such debt is paid in
                          full.
                  c.      Debtor agrees to execute a new mortgage prepared by FSA to
                          secure this debt in the Residence prior to confirmation of the
                          Plan.
                  d.      Payments shall be made directly by Debtor to FSA, Yakima
                          County FSA Office, 1606 Perry Street, Suite A, Yakima,
                          WA 98902.
                  e.      The parties agree that the first payment shall be due May 1,
                          2019, and each subsequent monthly payment shall be made
                          on or before the first day of each month until the debt is paid
                          in full.
                  f.      The foregoing debt to FSA secured by the Residence is not a
                          program loan and any option, term, or other available




                                                                                   p. 90
 18-01277-FLK13        Doc 72     Filed 04/25/19   Entered 04/25/19 09:24:53   Pg 4 of 7
Case 1:17-cv-03217-RMP      ECF No. 23-1     filed 08/07/19   PageID.320 Page 82 of 84



                          modification available to program loans shall not apply.
                  g.      Upon completion of the foreclosure and sale of the Farm
                          Property, and taking into accounts monthly payments paid by
                          Debtor toward FSA’s secured claime in the Residence, FSA
                          shall provide an accounting to the Debtor and Trustee of the
                          outstanding amount of its secured claim referenced in
                          paragraph 2, if any. Upon completion of FSA’s accounting, if
                          the Debtor owes less than the secured amount on the
                          Residence, FSA shall adjust Debtor’s monthly payments for
                          the remaining monthly payments at the same interest rate to
                          pay off the revised remaining balance. If FSA’s secured
                          claim referenced in paragraph 2 is paid in full from the sale
                          of the Farm Property, any net proceeds received from the sale
                          remaining after payment of costs, fees, taxes, and allowed
                          claims of FSA and Northwest Farm Credit Services, shall be
                          remitted to Debtor and Debtor’s monthly payments to FSA
                          as provided herein shall cease.
                  h.      If FSA does not receive a monthly payment as described
                          above within thirty days of when a payment is due, Debtor
                          shall be in default. Once in default, the parties agree that the
                          automatic stay shall not apply to FSA. FSA may submit an
                          order to the Court granting relief from the automatic stay,
                          and the Court may enter such order without input or the
                          opportunity to object by Debtor, creditors, trustee, or any
                          other party. Debtor agrees that a subsequent foreclosure, if
                          any, by FSA related to the Residence does not constitute a




                                                                                  p. 91
 18-01277-FLK13        Doc 72   Filed 04/25/19   Entered 04/25/19 09:24:53   Pg 5 of 7
Case 1:17-cv-03217-RMP      ECF No. 23-1     filed 08/07/19   PageID.321 Page 83 of 84



                          violation of the single-action rule (RCW 61.12.120).
                  i.      FSA agrees to amend its foreclosure complaint in the matter
                          United States v. Elsa Leticia Torres, et al., Case No. 1:17-cv-
                          03217-RMP (E.D. Wash.) to dismiss the Residence from the
                          lawsuit without prejudice.
                  j.      Debtor agrees to execute all documents necessary to ensure
                          FSA retains a second position lien on the Residence upon
                          request by FSA.
           C. Remaining Terms
           11.    These provisions or terms in this Stipulation in no way modify,
    hinder, waive, or otherwise change the secured position of FSA and the secured
    nature of the amounts owed.
           12.    The secured debt owed to FSA shall not be discharged in the
    bankruptcy and FSA’s liens/mortgages shall continue in full force and effect
    until the debt is paid in full.
           13.    All other collateral of FSA has been liquidated. If Debtor discovers
    any other property subject to FSA’s security documents, she will notify FSA
    immediately and consent to liquidation of such collateral, with any proceeds to
    be applied as an additional payment to her outstanding debt.
           14.    If the Debtor’s Chapter 13 bankruptcy case is dismissed, the parties
    shall continue to be bound by this Stipulation and it shall continue in full force
    and effect until the debt is paid in full.
    //
    //
    //
    //




                                                                                 p. 92
 18-01277-FLK13        Doc 72   Filed 04/25/19   Entered 04/25/19 09:24:53   Pg 6 of 7
Case 1:17-cv-03217-RMP   ECF No. 23-1   filed 08/07/19   PageID.322 Page 84 of 84




                                                                            p. 93
 18-01277-FLK13   Doc 72   Filed 04/25/19   Entered 04/25/19 09:24:53   Pg 7 of 7
